DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/02/2020, 03/06/2020, 08/27/2021, 10/06/2021, 03/10/2022, 04/13/2022, 06/10/2022, and 08/04/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a display integrated in the housing and interfaced with the graphics processor, the display operable to present the visual image" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim due to the previous claim limitation within lines 8 and 9 being directed to “the graphics processor operable to process the information to defined visual images for presentation at a display”; the subsequent limitation containing “the visual image” renders the claim indefinite due to that it is unclear as to which of the plurality of “defined visual images” that “the visual image” pertains. It is recommended to amend the claim limitation to be “the display operable to present at least one of the defined visual images”.  Appropriate correction is required.
Claims 2-9 are rejected by virtue of their dependencies upon the rejected independent claim 1.
When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Presently, some claims require speculation and conjecture by the Examiner and by one of ordinary skill in the art inasmuch as the claims under examination are rejected under 35 U.S.C. 112, second paragraph.  In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Further, claims 10-20 distinguish themselves over the prior art.
The allowable subject matter is as follows: 
Claim 1: “an infrared time of flight sensor integrated in the housing and interfaced with the processor, the infrared time of flight sensor operable to detect end user presence detection information; and a presence detection module stored in non-transient memory and operable when executed on the processor to determine predetermined operating conditions external to the housing and to apply the predetermined operating conditions to select one of plural configuration policies to apply to the presence detection information for determining a user presence state and a user absence state”;
Claim 10: “in response to detecting the predetermined operating conditions, selecting a configuration for configuring an infrared time of flight sensor integrated in the information handling system to determine the end user presence and absence states, the selected configuration associated with the predetermined operating conditions from a set of plural configurations associated with plural predetermined operating conditions”;
Claim 18: “monitor operating conditions at the information handling system to detect predetermined operating conditions; and in response to the detected predetermined operating conditions, to apply associated configuration settings to the infrared time of flight sensor”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to user presence detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431